        Case 3:19-cv-30171-MGM Document 74 Filed 05/12/21 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

    DR. KUMAR BOBBA,                          )
           Plaintiff,                         )
                                              )
                   v.                         )         Civil Case No. 3:19-30171-MGM
                                              )
    GLANEE D. PATEL and DINESH T.             )
    PATEL,                                    )
           Defendants.                        )

     MEMORANDUM AND ORDER REGARDING PLAINTIFF’S MOTION TO COMPEL
        DISCOVERY RESPONSES OF DEFENDANTS AND DEFENDANTS’ MOTION
         TO COMPEL DISCOVERY RESPONSES OF PLAINTIFF/DEFENDANT-IN-
                       COUNTERCLAIM KUMAR BOBBA
                            (Dkt. Nos. 58, 65)

       I.      Introduction

       Before the court are a motion by the defendants and plaintiffs-in-counterclaim Glanee D.

Patel and Dinesh T. Patel (“Defendants”) to compel further discovery responses from plaintiff

and defendant-in-counterclaim Dr. Kumar Bobba (“Plaintiff”) (Dkt. No. 58) and Plaintiff’s

motion to compel further discovery responses from Defendants (Dkt. No. 65). Plaintiff is self-

represented in the instant action. For the reasons set forth below, Defendants’ motion is denied

and Plaintiff’s motion is granted in part and denied in part. No fees or costs to either party.

       II.     The Parties’ Allegations 1

       Plaintiff operates ClarityEd, an entity that provides test preparation courses for college

entrance and other academic examinations and college admission advisory services (Compl. ¶ 7).

According to Plaintiff, Defendants hired Plaintiff to provide SAT preparation services for their

son, R.P. After R.P. took the SAT, Defendants hired Plaintiff to tutor R.P. in A.P. Physics and



1
 The factual allegations are drawn from Plaintiff’s amended complaint (Dkt. No. 8, hereinafter,
“Compl.”) and Defendant’s answer to the amended complaint and amended counterclaims (Dkt.
No. 73, hereinafter “Ans.” or “Countercls.”).
                                                    1
        Case 3:19-cv-30171-MGM Document 74 Filed 05/12/21 Page 2 of 12




Calculus and for college admissions advisory services for R.P. (Compl. ¶ 10). They also hired

Plaintiff to tutor their daughter, D.P., in mathematics and English. (Compl. ¶ 10). Plaintiff’s

practice with new clients was to enter into an agreement and require payment in advance of

providing services. If the client then requested additional services, Plaintiff generally entered

into an oral agreement with the client as to the additional services to be provided (Compl. ¶ 11).

According to Plaintiff, Defendants agreed to pay him $6,000 for college admissions advisory

services for each of the sixteen colleges or universities to which R.P. applied. He alleges that

Defendants have not paid the resulting fee of $96,000 (Compl. ¶ 15). Plaintiff alleges that

Defendants owe him an additional $4,200 for other academic services he provided to R.P. and

D.P. in March 2018 (Compl. ¶16).

       Defendants admit that they hired Plaintiff for SAT preparation and AP physics tutoring

for R.P. and English tutoring for D.P. According to Defendants, the parties orally agreed on a

flat fee for SAT and subject preparation services and an hourly rate of $65 for tutoring and other

services, such as college admissions advisory services (Ans. ¶¶ 10, 14; Countercls. ¶¶ 33-34).

They further allege that Plaintiff refused to provide a written agreement or invoices for his

services and insisted on being paid in cash (Countercls. ¶¶ 35, 36, 40). According to Defendants,

they paid Plaintiff a total of $43,900 for his services, of which $36,200 was paid in cash and

$7,700 by check (Countercls. ¶ 44). In or around March 2018, Plaintiff met with Defendants and

their son and told them he could guarantee R.P. admission to MIT for $150,000 (Countercls. ¶

50). Defendants cut their ties with Plaintiff after this meeting (Countercls. ¶ 51). Defendants

allege that Plaintiff misrepresented the human and brick and mortar resources of ClarityEd by

means of the ClarityEd website and that he overcharged them for his services under the terms of

the parties’ agreements (Countercls. ¶¶ 13, 17, 20, 21, 24, 45).



                                                   2
           Case 3:19-cv-30171-MGM Document 74 Filed 05/12/21 Page 3 of 12




          III.   Analysis

                 A. Standard of Review

          The scope of discovery is governed by Federal Rule of Civil Procedure 26(b)(1), which

provides, in pertinent part, that “[p]arties may obtain discovery regarding any nonprivileged

matter that is relevant to any party’s claim or defense.” Discovery is subject to limitations set

forth in Rule 26, “such as proportionality and duplication.” TG Plastics Trading Co. v. Toray

Plastics, No. C.A. 09-336S, 2010 WL 936221, at *1 (D.R.I. Mar. 12, 2010). “’The party seeking

information in discovery over an adversary’s objection has the burden of showing its

relevance.’” Id. at *2 (quoting Caouette v. Officemax, Inc., 352 F. Supp. 2d 134, 136 (D.N.H.

2005)).

                 B. Defendants’ Motion to Compel

          Defendants’ motion seeks to compel: (1) the production in native form, with metadata, of

emails and spreadsheets produced by Plaintiff; and (2) inspection of the originals of handwritten

documents copies of which Plaintiff produced (Dkt. No. 58 at 1). Defendants justify these

requests as being for the purpose of testing the authenticity and admissibility of documents

Plaintiff has produced. The court addresses Defendants’ requests in turn.

          1. Production in Native Form

          Defendants requested, among other things and in summary, that Plaintiff produce all

documents concerning any agreement with Defendants for his provision of services related to the

education of R.P. and D.P.; all documents concerning the hours he worked or the services he

provided to Defendants or their children; and all documents concerning his requests for

payments and the payments he received from Defendants for the services he provided (Dkt. No.

58-1 at 4-5). Plaintiff produced copies of a number of emails, most of which appear to be emails



                                                   3
        Case 3:19-cv-30171-MGM Document 74 Filed 05/12/21 Page 4 of 12




between Plaintiff and R.P. (Dkt. No. 58-3 at 2-22). He also produced documents that appear to

reflect the time Plaintiff claims he spent providing services to Defendants and their children,

including a document captioned “Admissions Advisory for R[.P.]: Time Spent Analysis” (Dkt.

No. 58-3 at 23-28) and pages that appear to reflect hours spent tutoring and meeting with the

children and their parents (Dkt. No. 58-3 at 29-31). Defendants presume that the documents

recording the time Plaintiff claims to have spent providing services were created as spreadsheets

and were or are stored electronically. Defendants represent that Plaintiff produced documents in

“pdf format” (Dkt. No. 58 at 3). Plaintiff’s process for producing documents cannot be discerned

from the documents filed with the court. It seems most likely that the emails and so-called

spreadsheets were printed (on a date that cannot be discerned), then scanned, resulting in

documents in pdf format without metadata, then emailed or mailed to defense counsel. Plaintiff

produced documents in advance of his deposition. Defense counsel had the opportunity to ask

Plaintiff about the process he used to produce documents and whether the documents were stored

electronically. To the extent defense counsel did so, counsel has not informed the court about

Plaintiff’s responses to those inquiries. It is not clear whether the emails Plaintiff produced are

stored electronically. He does state, however, that the documents Defendants have characterized

as spreadsheets are not stored in an electronic format (Dkt. No. 62 at 8). He opposes

Defendants’ motion on various grounds, including but not limited to relevance, Defendants’

failure to specify the format in which they wanted documents produced in their document

production requests, and the cost and burden of duplicating the document production he has

already made (Dkt. No. 62 at 8-9).

       Fed. R. Civ. P. 34(b)(1)(C) provides that a document request within the scope of Rule

26(b) “may specify the form or forms in which electronically stored information is to be



                                                    4
        Case 3:19-cv-30171-MGM Document 74 Filed 05/12/21 Page 5 of 12




produced.” “If [,as in this case,] a request does not specify a form for producing electronically

stored information, a party must produce it in a form or forms in which it is ordinarily

maintained or in a reasonably usable form or forms; and … [a] party need not produce the same

electronically stored information in more than one form.” Fed. R. Civ. P. 34(b)(2)(E)(ii), (iii).

So far as can be determined from the record, in the absence of an instruction to do otherwise,

Plaintiff produced documents in either hard copy or by email in pdf format without metadata. In

either case, he produced the documents in a usable form as required by the rule. Defendants

have pointed to no persuasive or compelling basis for the court to order the “production of

already-produced material a second time in a different format …” Wai Feng Trading Co. Ltd. v.

Quick Fitting, Inc., C.A. No. 13-33WES, C.A. No. 13-56WES, 2019 WL 118412, at *11 n.24

(D.R.I. Jan. 7, 2019) (with the exception of two items, the magistrate judge and the district judge

refused to order a second production of already-produced electronically stored material where

the requesting party failed to specify a format for production in its document requests), nor have

they cited any authority from any court that would support their request. For these reasons, this

aspect of Defendants’ motion to compel is denied.

       2. Inspection of documents

       It appears from the emails attached to Defendants’ motion to compel that they asked

Plaintiff to do more than make documents available for inspection. Instead, they asked Plaintiff

to “mail to [Defendants’] expert original documents [Plaintiff] previously produced copies of in

discovery” or “provide a justification for [his] refusal” of this request (Dkt. Nos. 58-5 at 3, 58-6

at 3, 58-7). In a subsequent email, defense counsel clarified that this request applied only to the

handwritten invoices, copies of which Plaintiff had produced (Dkt. No. 58-7 at 3). While it is

true that counsel generally cooperate in expert inspection and testing of original material in



                                                    5
        Case 3:19-cv-30171-MGM Document 74 Filed 05/12/21 Page 6 of 12




remote locations in products liability cases, Defendants have pointed to no authority that would

justify a court order requiring anything more than a hand-writing expert’s in-person inspection of

documents at a mutually convenient location on a mutually convenient date at a mutually

convenient time. The court is aware of none. Further, Defendants have not explained their

reasons for seeking to require Plaintiff to make the original invoices available for expert analysis.

It does not appear that Defendants challenge the authorship of the handwritten invoices, which is

a common basis of expert testimony by a handwriting expert. These are not official

governmental documents whose authenticity may be subject to challenge as a forgery or on some

other basis. Cf. Bourne v. Town of Madison, Civil No. 05-cv-365-JD, 2007 WL 1447672, at *4-

5 (D.N.H. May 9, 2007) (the district court held that a handwriting expert is not qualified to

testify as a document examiner). At this stage, Defendants have not established the relevance of

the relief they seek. Accordingly, this aspect of Defendants’ motion to compel is denied without

prejudice.

               C. Plaintiff’s Motion to Compel

       1. Defendant Glanee Patel’s planner

       Plaintiff’s motion seeks to compel the production of a document he refers to as “Planner

of Glanee Patel” (Dkt. No. 65 at 3). According to Defendants, Glanee Patel provided her so-

called planner to defense counsel, who compiled information from its contents concerning the

services allegedly provided by Plaintiff and payments Defendants made to him. Thereafter, the

planner was lost or destroyed (Dkt. No. 65 at 9-10). Defendants have not produced a copy of the

planner, which, defense counsel state, Defendants cannot locate. Defendants declined to produce

defense counsel’s notes made from the planner on the grounds of work product protection (Dkt.

No. 65 at 9). At the hearing on Plaintiff’s motion, the court ordered Defendants to produce the



                                                   6
        Case 3:19-cv-30171-MGM Document 74 Filed 05/12/21 Page 7 of 12




material defense counsel prepared based on defendant Glanee Patel’s planner. The basis for the

court’s ruling was that Plaintiff was “entitled to production of … ‘fact’ work product because

[he] has demonstrated both that [he] has a substantial need for the document[] and is unable to

obtain substantially equivalent information …,” Bryan Corp. v. Chemwerth, Inc., 296 F.R.D. 31,

42 (D. Mass. 2013), because Defendants represent that they have lost this critical evidence. On

the current state of the record, it makes little sense for the court to order Defendants to produce

the planner where Defendants have represented that they do not have the document in their

possession, custody, or control. See, e.g., Prokosch v. Catalina Lighting, Inc., 193 F.R.D. 633,

637 (D. Minn. 2000) (the court will not order a party to produce documents that the party

represents it does not have in its possession, custody, or control). Of course, if Defendants locate

the planner, they must promptly produce a copy of the document to Plaintiff, who may be

entitled to further relief based on the tardy production of relevant evidence.

       Plaintiff further contends that, in view of Defendants’ failure to produce a document that

Defendants had in their possession at a time when they knew it was highly relevant to pending

litigation and when they knew or should of known about their obligation to retain such evidence,

the court should impose sanctions for spoliation. There may well be a basis for a sanction

against Defendants for spoliation of evidence based on Defendants’ failure to preserve and

produce the planner. See, e.g., E.E.O.C. v. Chipotle Mexican Grill, 98 F. Supp. 3d 198, 209 (D.

Mass. 2015) (setting forth the standard for imposing sanctions for the spoliation of evidence;

addressing the destruction of a videotape that was the basis for the termination of the plaintiff’s

employment). Such sanctions could include exclusion of all evidence based on the contents of

the planner and/or an instruction that the contents of the planner would have been favorable to

Plaintiff’s case. See id. In the court’s view, however, whether any such sanction should be



                                                    7
         Case 3:19-cv-30171-MGM Document 74 Filed 05/12/21 Page 8 of 12




imposed and, if so, what that sanction should be, are questions best left for the presiding judge to

address at the time of trial. Accordingly, so much of Plaintiff’s motion as seeks the imposition

of sanctions for spoliation is denied without prejudice to a renewal of the request by motion in

advance of trial.

        2. Bank statements

        Plaintiff’s document request 2 asked for all documents reflecting payments from

Defendants to Plaintiff (Dkt. No. 65 at 6). 2 Plaintiff asserts that he is entitled to copies of

Defendants’ bank statements showing withdrawals made for Defendants’ cash payments to him

(Dkt. No. 65 at 6-8). Defendants have produced bank records reflecting payments they made to

Plaintiff by check (Dkt. No. 67 at 3). They dispute the relevance of bank records reflecting cash

withdrawals because such records will not show the reason or reasons Defendants withdrew cash

from their accounts, their purpose in making any such withdrawals, or the use they made of any

cash that they withdrew from their accounts (Dkt. No. 67 at 3). Defendants’ contention that their

production of further bank records will not reveal information that is relevant to the dispute

between the parties is persuasive. Accordingly, this aspect of Plaintiff’s motion is denied.

        3. Information of R.P.

        Plaintiff requests that the court order Defendants to produce information related to R.P.’s

college applications on R.P.’s laptop and on the third-party electronic platforms of Naviance,

Common App and MIT, as well as R.P.’s “planner,” emails between R.P. and his guidance

counselor from July 2017 through March 2018 and emails between R.P. and his AP physics and



2
  Plaintiff’s document request 34 was for copies of all of Defendants personal and business bank
statements from March 1, 2016 through May 1, 2018 (Dkt. No. 65 at 22). It does not appear that
Plaintiff presses this request by his motion to compel. This request is overbroad and is not
proportional to the needs of the case and seeks documents that are not relevant to the parties’
claims and defenses. Defendants’ objections to this request are justified.
                                                     8
        Case 3:19-cv-30171-MGM Document 74 Filed 05/12/21 Page 9 of 12




calculus teachers (Dkt. No. 65 at 3). Pursuant to Fed. R. Civ. P. 34(a)(1), a party may request

that an opposing party produce documents in the opposing party’s possession, custody, or

control. “Control is not limited to actual physical possession of a document.” Merchia v. U.S.

I.R.S., 336 F.R.D. 396, 398 (D. Mass. 2020) (citing Known Litig. Holdings, LLC v. Healy, C.A.

No. 13-052ML, 2014 WL 11633685, at *1 (D.R.I. June 12, 2014). A document is considered to

be under a party’s control when that party has “’the right, authority or practical ability to obtain

the documents from a non-party to the action.’” Known Litig Holdings, LLC, 2014 WL

11633685, at *1 (quoting Bush v. Ruth Chris Steak House, Inc., 286 F.R.D. 1, 5 (D.D.C. 2012));

see also In re NTL, Inc. Secs. Litig., 244 F.R.D. 179, 195 (S.D.N.Y. 2007) (quoting Bank of N.Y.

v. Meridien BIAO Bank Tanzania LTD., 171 F.R.D. 135, 146-47 (S.D.N.Y. 1997)) (“’control

does not require that the party have legal ownership or actual physical possession of the

documents at issue; rather, documents are considered to be under a party’s control when that

party has the right, authority or practical ability to obtain documents from a non-party to the

action’”). R.P. is a third party to this action. Defendants allude in passing to the question of

whether, as a matter of law, they can be deemed to have possession, custody, or control of R.P.’s

information (Dkt. No. 67 at 6), but they do not cite to the relevant authority defining the meaning

of “control,” nor do they deny that they have the practical ability to obtain documents from R.P.

for purposes of this litigation. In the absence of any developed argument to the contrary, the

court concludes that Defendants have “control” over information relevant to this case that is in

R.P.’s possession, custody, or control to the extent such information exists.

       It was represented at the hearing on Plaintiff’s motion that the laptop R.P. was using prior

to March 2018, when Plaintiff ceased providing services to Defendants’ children, was damaged

or destroyed by accident before Plaintiff filed suit. According to Plaintiff, R.P. so testified at his



                                                    9
        Case 3:19-cv-30171-MGM Document 74 Filed 05/12/21 Page 10 of 12




deposition. According to Plaintiff, R.P. also testified that he deleted email exchanges with

Plaintiff, had no emails or other documents in his possession, custody, or control responsive to

Plaintiff’s document production requests, and that he had an iCloud account. Defendants have

not represented that they have searched R.P.’s iCloud account for documents responsive to

Plaintiff’s document production requests. Plaintiff contends that even if R.P.’s laptop was

damaged or destroyed, his data would or might be backed up to the iCloud account and that

Defendants should be required to produce copies of text or email communications between R.P.

and Plaintiff, R.P.’s college applications, and R.P.’s communications with teachers and other

staff members at R.P.’s school concerning R.P.’s educational program that are stored in R.P.’s

iCloud account.

       Plaintiff claims that Defendants agreed to pay him $6,000 for his assistance with

applications to each of the sixteen colleges and universities to which R.P. applied. Information

bearing on the extent of the work Plaintiff performed in assisting R.P. with preparation and

submission of his college applications may have some tendency to show the amount Defendants

had agreed to pay for those services. Such information is therefore relevant to Plaintiff’s claims.

To the extent such information exists in R.P.’s iCloud account, Plaintiff is entitled to its

production. To the extent the iCloud account contains emails exchanged between Plaintiff and

R.P., records establishing the dates and lengths of R.P.’s meetings with Plaintiff, or records of

R.P.’s communications about Plaintiff with either of R.P.’s parents, Plaintiff is also entitled to

their production.

       As to Plaintiff’s other requests for information from R.P., it is a step too far to require

R.P., who is not a party to this case, to seek information from third parties, such as Naviance,

Common App, MIT, his former teachers, or his former school (which, with Defendants’



                                                   10
        Case 3:19-cv-30171-MGM Document 74 Filed 05/12/21 Page 11 of 12




cooperation, has already produced documents in its possession that are responsive to Plaintiff’s

subpoena). Accordingly, so much of Plaintiff’s motion as seeks to require production of R.P.’s

data on Naviance, Common App, or the MIT platform or R.P.’s communications with his

guidance counselor and his private school teachers is denied.

       Plaintiff’s requests for D.P.’s school records and exam results are denied (Dkt. No. 65 at

19-20). Plaintiff has not shown that documents tending to show D.P.’s academic aptitude are

sufficiently relevant to the claims in the case to warrant their production. To the extent

defendant Glanee Patel has documents in her possession, custody, or control that have not been

produced showing communications with Plaintiff or with D.P.’s school about arranging for a

mathematics examination to be conducted at D.P.’s school, such documents should be produced

because they are records that Plaintiff claims are relevant to show that he provided services for

which he was not paid (Dkt. No. 65 at 20-21).

       Finally, Plaintiff’s interrogatory number 5 asked Defendants to identify all tutors or

educational services for R.P. or D.P. that Defendants hired or consulted from 2008, identify the

nature of the services and the child for whom the services were provided, and state the method of

payment for the services (Dkt. No. 65 at 25). That Defendants may have hired other individuals

or entities to provide educational services for their children is not relevant to the terms of the

agreement or agreements between the parties to the instant case. Where Plaintiff has not

demonstrated the relevance of the information he seeks by his interrogatory number 5, this aspect

of his motion to compel is denied.

       IV.     Conclusion

       For the foregoing reasons, Defendants’ motion to compel discovery is DENIED (Dkt.

No. 58). So much of Defendants’ motion as seeks to compel inspection of original documents



                                                    11
        Case 3:19-cv-30171-MGM Document 74 Filed 05/12/21 Page 12 of 12




denied without prejudice; the remainder of the motion is denied with prejudice. Plaintiff’s

motion to compel discovery is GRANTED in part and DENIED in part (Dkt. No. 65). Plaintiff’s

motion is granted insofar as the motion seeks production of counsel’s notes made from defendant

Glanee Patel’s planner; documents, if any, reflecting Glanee Patel’s communications with D.P.’s

school about scheduling a mathematics examination at the school; and, to the extent set forth in

this Memorandum and Order, information, if any, stored in R.P.’s iCloud account. Plaintiff’s

request for sanctions for spoliation of evidence is denied without prejudice. In all other respects,

Plaintiff’s motion is denied with prejudice.

        Defendants will produce additional documents as required by this Memorandum and

Order by no later than June 4, 2021. No fees or costs to either party.

It is so ordered.

Dated: May 12, 2021                                    Katherine A. Robertson
                                                       KATHERINE A. ROBERTSON
                                                       U.S. MAGISTRATE JUDGE


Granting in part and denying in part the plaintiff’s Motion to Compel Discovery Responses of

Defendants.




                                                  12
